 



Exh. 10.31
FOURTH AMENDMENT TO LEASE AGREEMENT
OPTION TO EXTEND LEASE TERM
     THIS FOURTH AMENDMENT TO LEASE AGREEMENT (“Fourth Amendment”) is entered
into by and between The Board of Regents of the University of Texas System for
the use and benefit of The University of Texas Health Science Center at Houston
(“Landlord” or UTHSC-H”) and Encysive Pharmaceuticals Inc. (“Tenant”) (formerly
doing business as Texas Biotechnology Company).
RECITALS
A. Doctor’s Center Inc. (“DC”) and Tenant entered into a Lease Agreement
(“Lease”) dated February 24, 1995, by which DC leased to Tenant approximately
28,909 square feet of rentable area in the building then known as Doctors Center
Office building located at 7000 Fannin Street in Houston, Harris County, Texas
(the “Building”).
B. Landlord acquired the Building on May 31, 1996, including DC’s interest in
the Lease.
C. Landlord and Tenant have subsequently entered into Amendments to the Lease
dated April 1, 1999, January 1, 2001, and January 1, 2003, and a renewal option,
which was exercised June 30, 2000, covering approximately 37,500 square feet of
net rentable area in the Building. The original Lease Agreement, as amended by
the previous amendments, is hereinafter referred to as the “Lease.”
D. Landlord and Tenant further amended the Lease to (1) modify the description
of the leased premises and delete certain administrative space on the 20th floor
of the Building, which will be surrendered by Tenant; (2) add a renewal option
for Tenant to extend the Term for one additional two-year period; (3) specify a
Base Rent for the extension period; and (4) provide for leasing certain storage
space in the Building to Tenant.
E. Landlord and Tenant wish to enter into this Fourth Amendment to evidence the
modification of the Lease on the terms and conditions stated below.
TERMS AND CONDITIONS
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged by the parties, Landlord and Tenant hereby agree
as follows:

  1.   Defined Terms. Capitalized terms that are not otherwise defined in this
Amendment have the respective meanings assigned to them in the Lease.

 



--------------------------------------------------------------------------------



 



  2.   Renewal of Lease Term. As long as Tenant is not in default under the
Lease, Tenant shall have the option to renew this Lease upon the terms and
conditions herein stated for two renewal periods of one year each. The first
renewal period shall commence on January 1, 2008, and expiring on December 31,
2008, and the second renewal period shall commence on January 1, 2009, and
ending on December 31, 2009. To exercise the renewal option with respect to
calendar year 2008, Tenant must give Landlord written notice of its intent to do
so by no later than June 30, 2007. To exercise the renewal option with respect
to calendar year 2009, Tenant must give Landlord written notice of its intent to
do so by no later than June 30, 2008.     3.   Payment of Rental. The Base Rent
during the first renewal option year (2008) shall be payable in advance as that
in effect on December 31, 2007, with any increase limited to 21/2% of that
amount for 2008 as provided in the Lease. Adjustment to Base Rent for the second
renewal option year (2009) will be calculated using 2008 as the base year with
an increase limited to 21/2% of that amount.     4.   Performance of and
Compliance with the Terms and Conditions of the Lease. Landlord and Tenant each
promise and agree to perform and comply with the terms, provisions, and
conditions of and the agreements in the Lease, as modified by this Amendment.  
  5.   Ratification and Reaffirmation of Lease. Landlord and Tenant each hereby
ratify, affirm and agree that the Lease, as herein modified, represents the
valid, binding and enforceable obligations of Landlord and Tenant, respectively.
    6.   Continuation of Lease. Except as expressly stated in this Amendment,
the terms of the Lease shall remain unchanged and in full force and effect as
originally provided.     7.   Applicable Law. Landlord and Tenant hereby agree
that this Amendment and the Lease shall be governed and construed according to
the laws of the state of Texas from time to time in effect.     8.   Inurement.
This Amendment shall be binding on and inure to the benefit of Landlord and
Tenant and their respective heirs, executors, administrators, legal
representatives, successors and assigns.     9.   No Commission. Landlord and
Tenant each warrant and represent to the other that no commission or fee is due
or will be paid in connection with the Amendment.     10.   Entirety and
Amendments. The Lease, as expressly modified by this Amendment, and any prior
Amendment, constitutes the sole and only agreement of the parties to the Lease
and supersedes any prior understandings or written or oral agreements between
the parties concerning the lease of the premises. The Lease may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.

 



--------------------------------------------------------------------------------



 



  11.   Construction. Each party acknowledges that it and its counsel have
reviewed this Amendment and that the normal rule of construction shall not be
applicable and there shall be no presumption that any ambiguities will be
resolved against the drafting party in interpretation of this Amendment.     12.
  Authority. Tenant warrants and represents that (a) Tenant has the full right,
power and authority to enter into this Amendment; (b) all requisite action to
authorize Tenant to enter into this Amendment and carry out Tenant’s obligations
hereunder has been taken; and (c) the person signing on behalf of Tenant has
been duly authorized by Tenant to sign this Amendment on its behalf.     13.  
Paragraph Headings. The paragraph headings used herein are intended for
reference purposes only and shall not be considered in the interpretation of the
terms and conditions hereof.     14.   Counterparts. This amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement, and any of the parties to this Amendment
may execute the Amendment by signing any of the counterparts.

     In witness whereof, this Amendment is executed to be effective as of the
date first set forth above.

         
Landlord:
  Board of Regents of the   Tenant:
 
  University of Texas System For the use and benefit of    

              The University of Texas
Health Science Center at Houston   Encysive Pharmaceuticals Inc.

             
By:
  /s/ T. Kevin Dillon   By:   /s/ Bruce D. Given, M.D.
 
           
Name:
  T. Kevin Dillon   Name:   Bruce D. Given, M.D.
 
           
Title:
  Executive Vice President for   Title:   President & CEO
 
           
 
  Finance and Business Affairs        
 
           

 